—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated November 21, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant allegedly was negligent in failing to provide barricades, cones, or lighting around its excavation site in the street. However, “[ejvidence of negligence is not enough by itself to establish liability. It must also be proved that the negligence was [a] cause of the event which produced the harm sustained by one who brings the complaint” (Sheehan v City of New York, 40 NY2d 496, 501). In opposition to the defendant’s *247prima facie showing for summary judgment, the plaintiffs failed to raise a triable issue of fact as to whether its alleged negligence, even if in violation of City of New York traffic regulations, proximately caused the hit-and-run vehicle to hit the injured plaintiff who had just exited from his car some distance beyond the excavation site (see, Sheehan v City of New York, supra-, Gleason v Reynolds Leasing Corp., 227 AD2d 375, 376). Therefore, the Supreme Court should have granted the defendant’s motion for summary judgment. Krausman, J. P., S. Miller, Smith and Crane, JJ., concur.